Per curiam.
This disciplinary matter is before the Court on the petition of Tashawna Lacher Griffieth (State Bar No. 207806) for voluntary surrender of her license, pursuant to Bar Rule 4-227 (b), following her conviction for first-degree forgery. Griffieth, who has been a member of the Bar since 2006, admits that she entered a guilty plea to this count in the Superior Court of Newton County on March 24, 2015, and states that she has not practiced law since that date. Griffieth further admits that this offense is a felony and that, by virtue of her felony conviction, she has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment. In its response, *437the State Bar recommends that this Court accept Griffieth’s petition for voluntary surrender of her license.
Decided February 1, 2016.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Griffieth’s petition for the voluntary surrender of her license, which is tantamount to disbarment. Accordingly, the name of Tashawna Lacher Griffieth is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Griffieth is reminded of her duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.